                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICKEY MASON,                                 )
                                  )
      Plaintiff,                  )
                                  )
      v.                          )                         Case No. 18-cv-2029-NJR-RJD
                                  )
TRENTON FREEMAN, JOHN DOE 1,      )
JUSTIN SNELL, ZACHARY FITZGERALD, )
SUSAN HILL, JOHN DOE 2, JOSH      )
MILEUR, JACQUELINE LASHBROOK,     )
FRANK LAWRENCE,                   )
                                  )
      Defendants.                 )


                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on the Motion for Leave to File a Supplemental Complaint

(Doc. 26) filed by Plaintiff. Defendants filed a Response (Doc. 35)

       Plaintiff Mickey Mason is currently incarcerated at Menard Correctional Center. On

October 29, 2018, Plaintiff filed this action pursuant to 42 U.S.C. § 1983, alleging that the heat

malfunctioned at Menard’s North 2 Cell House (3 Gallery) for six weeks in December 2017 and

January 2018 (Doc. 1). Following threshold review, Plaintiff was allowed to proceed on the

following claim:

       Count 1:       Eighth Amendment claim against Defendants for subjecting Plaintiff to
                      unconstitutional conditions of confinement in Menard’s North 2 Cell
                      House (3 Gallery) in December 2017 and January 2018.

       Plaintiff’s proposed supplemental complaint alleges DOC staff retaliated against him for

filing grievances and lawsuits.    Specifically, Plaintiff alleges he was wrongfully placed in

segregation for nine days in November 2018 in retaliation for filing grievances and lawsuits.
                                       Page 1 of 2
Plaintiff names thirteen additional defendants. Defendants object to the proposed supplemental

complaint arguing the newly alleged actions are not related to the case at hand and the allegations

share no common transaction or event. Defendants argue more than nine months separate the

alleged actions in the original complaint and the newly alleged actions in the supplemental

complaint.

       Plaintiff’s claim of retaliation and the newly alleged events that occurred in November

2018, are separate and distinct from the claims of unconstitutional conditions of confinement

regarding the temperature of the cells in December 2017 and January 2018. These two claims

should not proceed together in the same action. In George v. Smith, 507 F.3d 605 (7th Cir. 2007),

the Seventh Circuit emphasized that unrelated claims against different defendants belong in

separate lawsuits, “not only to prevent the sort of morass” produced by multi-claim,

multidefendant suits, “but also to ensure that prisoners pay the required filing fees” under the

Prison Litigation Reform Act. George, 507 F.3d at 607 (citing 28 U.S.C. § 1915(b)(g)); Wheeler

v. Talbot, 695 F. App'x 151, 152 (7th Cir. 2017) (failing to sever mis-joined claims prejudices the

United States Treasury); Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017). Claims against

different defendants, which do not arise from a single transaction or occurrence (or a series of

related transactions/occurrences), and do not share a common question of law or fact, may not be

joined in the same lawsuit. See FED. R. CIV. P. 20(a)(2); Owens, 860 at 436.

       Plaintiff’s Motion for Leave to File a Supplemental Complaint (Doc. 26) is DENIED.

IT IS SO ORDERED.

DATED: May 24, 2019
                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge
                                           Page 2 of 2
